  Case 6:14-cv-00047-RSB-BWC Document 249 Filed 02/02/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                               STATESBORO DIVISION


 WASEEM DAKER,

                 Plaintiff,                                   CIVIL ACTION NO.: 6:14-cv-47

         v.

 PATRICK HEAD, et al.,

                 Defendants.


                                             ORDER

        Before the Court is Plaintiff’s Motion for 28 U.S.C. § 1292(b) Certification on the issue

of whether the Georgia Department of Corrections’ two-grievance limit violates the principle

laid out in Simmons v. United States, 390 U.S. 377 (1968), or otherwise renders remedies

unavailable under 42 U.S.C. § 1997e(a). Doc. 201.

        As Defendants note in their Response brief, doc. 213, such a request for certification is

premature. Under 28 U.S.C. § 1292(b), “the district court may certify an interlocutory order for

appeal if the order (1) involves a controlling question of law, (2) as to which there is substantial

ground for difference of opinion, and (3) an immediate appeal from the order may materially

advance the ultimate termination of the litigation.” Harris v. Luckey, 918 F.2d 888, 892

(11th Cir. 1990). Further, “[t]he statute requires an ‘order’ from the district court that is directly

associated with the disposition of at least a claim, if not the entire case itself.” Id. Here, Plaintiff

fails to identify an actual order for which he seeks the Court’s certification for appeal.
 Case 6:14-cv-00047-RSB-BWC Document 249 Filed 02/02/21 Page 2 of 2




Accordingly, the Court DENIES Plaintiff’s Motion for 28 U.S.C. § 1292(b) Certification.

Doc. 201.

       SO ORDERED, this 2nd day of February, 2021.




                                    ____________________________________
                                    BENJAMIN W. CHEESBRO
                                    UNITED STATES MAGISTRATE JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA




                                              2
